UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7571


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR A. RITA, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:04-cr-00105-MR-DCK-1; 3:08-cv-00260-MR)


Submitted:   January 29, 2010             Decided:   February 22, 2010


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Victor A. Rita, Jr., Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Victor    A.     Rita,    Jr.       seeks    to    appeal   the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.      The     order      is    not    appealable     unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”         28    U.S.C.       § 2253(c)(2)    (2006).        A

prisoner     satisfies      this         standard       by    demonstrating        that

reasonable      jurists    would     find      that     any    assessment     of    the

constitutional     claims     by    the    district      court    is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                            We have

independently reviewed the record and conclude that Rita has not

made the requisite showing.              Accordingly, we deny a certificate

of appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             DISMISSED




                                           2